Title: Virginia Delegates to Benjamin Harrison, 7 May 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Philada. May 7. 1782

Your Excellency’s favor of the 27th. ulto. came to hand yesterday. There has not been since time sufficient to procure the information the Executive wish for relative to the inhabitants lately transferred from the jurisdiction of Virginia to that of Pennsylvania. We shall endeavor to obtain it for the next post. The Se[c]retary of Congress assures us that 20 Commissions for armed Vessels were forwarded on the 30th. Ulto. in consequence of a letter from Mr. Blair on the subject. If that number is insufficient the balance shall be supplied on the first notice.
The enclosed Gazette will furnish your Excellency with all the parliamentary intelligence by which we are as yet enabled to interpret the views of the Enemy. The perseverence of the antiministerial party in the supposed efficacy of conciliatory overtures seems to be no less obstinate than that of the Court has been with respect to military coercion, and as manifestly portends a delay of peace. The path of our duty under these circumstances cannot be mistaken. A scrupulous fidelity to our foreign engagements & a vigorous preparation for expelling the enemy from our Country must press them selves on every attention.
Letters from Spain inform us that the Garrison taken at Minorca consisted of 26,00 including every description, but 1500 only of effective troops; and that this success of the Spanish arms would be followed by redoubled ardor in the siege of Gibraltar. Our affairs at this court make no progress whatever toward the allyance sought for. If it does not take place at all we shall have at least the consolation of saveing the Mississippi.
We have been supplied with no news of late from the W. Indies, owing cheifly to the success of the Enemy’s Cruisers on the inward as well as outward bound trade of this river, which is in a manner annihilated by them.
We have the honor to be with sentiments of the highest respect Yr. Excelly’s obt. & very hble servants.
J. Madison Jr.Theok: Bland Jr.
